Citation Nr: 1209828	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-03 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to an increased rating for degenerative disc disease and stenosis of the lumbosacral spine, currently rated 20 percent disabling. 

3.  Entitlement to an increased rating for hemorrhoids, currently rated as 10 percent disabling. 

4.  Entitlement to an increased rating for headaches, currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2007 and September 2008 rating decisions by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The November 2007 rating decision granted service connection for headaches, rated 0 percent, and continued a 20 percent rating for the Veteran's low back disability and a 10 percent rating for his hemorrhoids.  The September 2008 rating decision denied service connection for left ear hearing loss and tinnitus.  

A January 2005 rating decision granted service connection for degenerative disc disease and stenosis of the lumbosacral spine, rated 20 percent, effective February 28, 2000.   The Veteran timely filed a notice of disagreement with the effective date assigned.  A statement of the case was issued in October 2005. However, the Veteran did not perfect an appeal in the matter by filing a substantive appeal, and it is not before the Board; and the RO closed the appeal without certifying it to the Board. 

In August 2009, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the Veteran's claims file.  

In August 2011, the Board granted service connection for tinnitus, and remanded the remaining claims to afford the Veteran a hearing at the RO (Travel Board).  In December 2011, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of the hearing is of record.

Additional pertinent evidence was submitted at the Travel Board hearing, the evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for vertigo and memory loss to include as secondary to service-connected headaches or traumatic brain injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of increased ratings for low back, hemorrhoid, and headache disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have current left ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a pre-adjudication letter dated in a March 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for hearing loss.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2008 letter complied with this requirement. 

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the March 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the service treatment records and identified relevant post-service VA treatment records.  As the Veteran reported that his hearing was last examined 2008, VA treatment records dated since July 2011 would have no bearing on his left ear hearing loss claim and are not relevant.  See December 2011 Travel Board hearing transcript.  The July 2008 VA examination along with an August 2008 addendum were fully adequate for the purposes of adjudication as it was conducted by qualified healthcare provider based upon review of the claims file, interviews with the Veteran, and clinical findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The December 2011 Travel Board hearing reflects compliance with the Board's August 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) require a "Board hearing officer" to "fully explain the issues still outstanding that are relevant and material to substantiating the claim" and to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Id. at 496-97.  

Effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  The instant rulemaking clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  76 Fed. Reg. 52572-5 (Aug. 23, 2011) (to be codified at 38 C.F.R. §§ 3.103(a)-(c), 20.706).

At the Travel Board hearing the undersigned identified the issues on appeal and asked about the Veteran's treatment providers in order to ascertain whether there was additional evidence he could submit.  The Veteran provided testimony as to all treatment received for his hearing loss and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

The appeal is thus ready to be considered on the merits.

II.  Legal Criteria Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  Analysis

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997). 

To be present as a current disability, there must be evidence of the disability at some time since the claim was filed.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves). 

In this case, there is no evidence of current left ear hearing loss as defined by VA.  

At a July 2008 VA audiological examination the Veteran reported that he noticed increased difficulty understanding sermons, lectures, telephone conversations, and the television.  He stated that hearing loss had been present since 1974.  He had noise exposure in the military from artillery and gunfire for which he did not use hearing protection.  He denied occupational noise exposure while working in the security department at Fort Hood.  He reported that he had recreational noise exposure from hunting, power tools, and lawn equipment, but used hearing protection.  

Audiological testing; however, revealed puretone thresholds of 10, 10, 20, 25, 20, and 30 decibels (db) in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz), respectively.  The speech recognition score was 100 percent.  The examiner found that puretone results indicated normal hearing with the exception of mild sensorineural hearing loss at 4000 Hz.  The examiner reported that the Veteran's left ear had normal hearing for adjudication purposes.  As the claims file was unavailable for review, the examiner did not offer an opinion regarding a relationship between any hearing loss and service.  

In an August 2008 addendum to the examination report, the examiner noted that the claims file was reviewed.  The examiner found that service treatment records documented normal hearing in the left ear on the 1974 physical, and mild hearing loss (at 4000 Hz) on the 1976 physical.  The examiner opined that it was as likely as not that the current left ear hearing loss had begun during military service.  

A closer review of the Veteran's service treatment records revealed that on April 1974 entrance examination, left ear puretone thresholds were 10, 10, 15, not recorded, and 25 db in the left ear and at 500, 1,000, 2,000, 3,000, and 4,000 Hz, respectively.  On May 1976 separation examination, puretone thresholds were 20, 20, 20, and 35 db in the left ear and at 500, 1,000, 2,000, 3,000, and 4,000 Hz, respectively.  On the separation Report of Medical History, the Veteran responded "no" when asked if he had hearing loss.  

The Veteran's DD 214 reflects that his military occupational specialty was field artillery crewman, and service connection for right ear hearing loss has been granted on the basis that such disability was aggravated by military service.  Additionally, service connection for tinnitus has also been granted on the basis of a May 2011 VHA opinion that found that it was likely that the mild tinnitus reported by the Veteran was associated with noise exposure during military service. 

The Veteran's reports of in-service noise exposure, his military occupational specialty, the VA examiner's finding that the Veteran's the current hearing loss began during military service, as well as the grant of service connection for right ear hearing loss and tinnitus, establish the occurrence of an in-service injury.  The July 2008 VA pure tone audiometry did not; however, reveal a hearing loss disability by VA standards. 

Additionally, during his December 2011 Board hearing, the Veteran indicated that his hearing was last examined in 2008 and he stated that he did not think that his hearing had changed when asked if his hearing had changed since the 2008 VA exam.  

As there is no evidence of current left ear hearing loss disability as defined in the regulation, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for left ear hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Service connection for left ear hearing loss is denied. 


REMAND

The most recent VA examinations in connection with the Veteran's service-connected lumbosacral spine, hemorrhoids, and headache disabilities were in August 2009.  During his Board hearing, the Veteran reported new symptoms of the disabilities that were not present or recorded at the time of the prior examinations.  More specifically, he reported that the headaches were becoming more debilitating and that he was light-sensitive and lethargic.  He responded "yes" when asked if his back had increased in severity since he was last examined. He indicated that his low back pain caused an itching sensation in his left leg.  His security position was modified for approximately for a month due to back symptoms.  In regards to his hemorrhoids, he indicated that he had leakage and would go to the bathroom any time he had gas or any kind of urge to avoid an accident and the use of pads.  

Given the evidence of increased symptomatology, new VA examinations are needed to determine the current severity of his service-connected lumbosacral spine, hemorrhoids, and headache disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

During his December 2011 Board hearing, the Veteran reported that he last received treatment at Temple VA Medical Center (VAMC) in October 2011.  Although October 2011 MRI results were submitted, the last treatment records associated with the claims file were dated in July 2010.  

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment at VAMC Temple from July 2010 to the present.

2.  After the completion of #1 above, the Veteran should be afforded a VA examination to evaluate the severity of the service connected hemorrhoids.  The claims folder should be reviewed, and the examiner should note such review in the examination report or addendum.

The examiner should note all symptomatology associated with hemorrhoids; whether they are large or thrombotic with excessive redundant tissue, evidencing frequent occurrences or whether there is persistent bleeding with secondary anemia or fissures.  These findings are needed to rate the disability in accordance with the schedular rating criteria.

3.  After completion of #1 above, the Veteran should be afforded a VA examination to evaluate the severity of the service connected headaches.  The claims folder should be reviewed, and the examiner should note such review in the examination report or addendum.

The examiner should note whether the headaches are manifested by prostrating attacks, and if so, their frequency; and whether they cause severe economic inadaptability. These findings are needed to rate the disability in accordance with the schedular rating criteria.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  After completion of #1 above, the Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service connected lumbosacral spine disability. 

The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. 

The examiner should report the Veteran's ranges of thoracolumbar spine flexion, extension, lateral flexion, and rotation in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups. 

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

Such inquiry should not be limited to muscles or nerves.  

The examiner should note any neurologic impairment associated with the back disability.  All affected nerves should be noted, and the severity of any associated disability should be noted.  The examiner should also note any periods of physician prescribed bed rest.

5.  After the completion of 1 through 4 above, the RO/AMC should review the record to ensure the remand instructions have been completed as directed above.

6.  After the completion of 1 through 5 above, if any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


